J-S29009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    INGRAM MOORE                               :
                                               :
                       Appellant               :   No. 2168 EDA 2017

                   Appeal from the PCRA Order May 31, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0132231-1994


BEFORE:      PANELLA, J., MURRAY, J., and STEVENS, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                      FILED SEPTEMBER 11, 2018

        Ingram Moore appeals, pro se,1 from the order dismissing his petition

for writ of habeas corpus as an untimely Post Conviction Relief Act (“PCRA”)

petition. In his petition, Moore claimed that 18 Pa.C.S.A. § 1102, the statute

under which he was sentenced to life in prison for the murder of Kevin Levy,

is unconstitutionally vague. He now argues the court erred in concluding this

claim is cognizable under the PCRA. We affirm.

        “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are


____________________________________________


   Former Justice specially assigned to the Superior Court.

1 The PCRA court appointed counsel to represent Moore on this petition.
However, counsel concluded the petition was without merit and the court
granted permission to withdraw.
J-S29009-18


supported by the record and without legal error.” Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted). On questions of

law, our scope of review is de novo. See id.

      Moore contends the court erred in treating his petition as a PCRA

petition. If “a defendant’s post-conviction claims are cognizable under the

PCRA, the common law and statutory remedies now subsumed by the PCRA

are not separately available to the defendant.” Commonwealth v. Hall, 771

A.2d 1232, 1235 (Pa. 2001) (citations omitted). It is well settled that the PCRA

subsumes the remedy of habeas corpus when the PCRA offers a remedy. See

Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007). And the PCRA

offers a remedy to prisoners who claim they are serving an illegal sentence.

See Commonwealth v. Burkett, 5 A.3d 1260, 1275 (Pa. Super. 2010).

      In his petition, Moore requested the court find his sentence “a nullity,”

as he contended it was imposed without legal authority. Petition, filed

6/22/15, at 5. In other words, he claimed he was serving an illegal sentence.

Thus, the court properly categorized Moore’s petition as subject to the

mandates of the PCRA.

      Since the court properly treated Moore’s petition as a PCRA petition, the

jurisdictional requirements of the PCRA applied, as timeliness of a post-

conviction petition is jurisdictional. See Commonwealth v. Hernandez, 79

A.3d 649, 651 (Pa. Super. 2013).




                                     -2-
J-S29009-18


      Moore does not argue that his petition was timely under the PCRA.

Rather, he contends the PCRA does not apply. We have already determined it

does. In the alternative, Moore argues that the PCRA is an “unconstitutional

infringement upon the state constitutional right of habeas corpus.” Petition,

filed 6/22/15, at 6. The Supreme Court of Pennsylvania has explicitly rejected

this claim. See Commonwealth v. Peterkin, 722 A.2d 638, 643 (Pa. 1998).

      As none of Moore’s arguments merit relief, we affirm the order

dismissing his petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/18




                                       -3-